UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6909



BERNARD ENGRAM,

                                             Petitioner - Appellant,

          versus


STEVEN J. GAL, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Terry L. Wooten, District Judge. (CA-
01-4309-3)


Submitted:   October 24, 2002             Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Engram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard Engram, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Engram v. Gal, No. CA-01-4309-3 (D.S.C. May 20, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2